Exhibit 10.5 CONFIDENTIAL SHAREHOLDERS’ VOTING RIGHTS PROXY AGREEMENT GUOJUN WANG MING MA SHUANGDA WANG CAIQIN WANG YANJIE LIU DEJUAN ZHOU YI TAN JINGRU DU ZHENG WANG DALIAN VASTITUDE-MEDIA GROUP CO.,LTD. DALIAN GUO-HENG MANAGEMENT AND CONSULTING CO., LTD. AND THE LOCAL MEDIA COMPANIES LISTED IN APPENDIX I NOVEMBER 6, 2009 SHAREHOLDERS’ VOTING RIGHTS PROXY AGREEMENT This SHAREHOLDERS’ VOTING RIGHTS PROXY AGREEMENT (this “AGREEMENT”) is entered into as of NOVEMBER 6, 2009 by and among the following Parties: (1)GUOJUN WANG ADDRESS: Room 1-21-4 Building No.8, Changqing Street Zhongshan District Dalian City Liaoning IDENTITY CARD NUMBER: 210204196402120092 (2)ZHENG WANG ADDRESS: No. 4-3-7, Sanyuan Road, Xigang District, Dalian City, Liaoning IDENTITY
